Citation Nr: 1426160	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-42 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected depression, currently rated as 50 percent disabling.

2. Entitlement to an increased rating for service-connected chondromalacia of the right knee (hereinafter right knee disability), currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected degenerative joint disease of the right hip (hereinafter right hip disability), currently rated as 10 percent disabling.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee and right hip disabilities.

6.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee and right hip disabilities.

7.  Entitlement to service connection for a cervical spine disability, claimed as a disability of the neck.

8.  Entitlement to service connection for a right shoulder disability.

9.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right knee and right hip disabilities.

10.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected right knee and right hip disabilities.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant & her Husband



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1991 to April 1999.

This matter comes before the Board of Veterans Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Original jurisdiction now resides with the RO in North Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in August 2012.  A transcript of the proceeding has been associated with the claims file. 

The Board notes that the RO denied service connection for a right ankle disability in July 2006.  In its May 2009 rating decision, the RO determined that Veteran had not filed a timely appeal of the July 2006 decision and that the claim could not be reopened without submission of new and material evidence.  As discussed below, the Board finds that the Veteran did file a timely notice of disagreement in October 2006.  Therefore, the July 2006 decision did not become final and the issue must be remanded to provide the Veteran with a statement of the case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.

The issues of entitlement to service connection for a right shoulder disability, entitlement to service connection for a right ankle disability, entitlement to service connection for a left ankle disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to December 6, 2010, the Veteran's depression was moderate and consisted of symptoms such as impairment of short term memory, disturbances in motivation and mood and difficulty establishing and maintaining effective relationships; more severe symptoms such as suicidal ideation and near-continuous depression affecting the ability to function independently were not shown.

2.  From December 6, 2010, the Veteran's depression was severe and consisted of symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities and near continuous depression affecting the ability to function independently; total occupational and social impairment was not shown.

3.  The Veteran's service-connected right knee disability is manifested by pain, stiffness and giving way along with flexion to 135 degrees and extension to 0 degrees; additional functional loss, objective pain on movement, dislocation, locking, recurrent subluxation and effusion of the joint were not shown. 

4.  The Veteran's service-connected right hip disability is manifested by at worst flexion to 98 degrees and abduction to 45 degrees; additional functional loss and objective evidence of pain on movement were not shown.

5.  The Veteran does not have a currently diagnosed sleep disorder.

6.  The Veteran has disc space narrowing in the left knee that is compatible with normal aging; there is no probative evidence of a chronic disability or a nexus between the Veteran's left knee disability and service or her service-connected disabilities. 

7.  The Veteran has a low back disability that is at least as likely as not caused by or aggravated by her service-connected right knee and  hip disabilities.

8.  The Veteran has a cervical spine disability that is at least as likely as not caused by or aggravated by her service-connected right knee and hip disabilities.
CONCLUSIONS OF LAW

1.  Prior to December 6, 2010, the criteria for a disability rating in excess of 50 percent for service-connected depression were not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

2.  On and after December 6, 2010, the criteria for a disability rating of 70 percent, but no higher, for service-connected depression have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

3.  The criteria for a disability rating in excess of 10 percent for a service-connected right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a , Diagnostic Codes 5256 - 5263 (2013).

4.  The criteria for a disability rating in excess of 10 percent for a service-connected right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5019, 5252 - 5253 (2013).

5.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).

6.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in a October 2008 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate claim for service connection and how disability ratings are calculated.  In an August 2010 statement of the case, the RO outlined the criteria considered for rating the Veteran's service connected disabilities pursuant to the VA Schedule for Rating Disabilities.  The Board finds that the RO satisfied the duty to notify and that additional notice would not be of benefit to the Veteran.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records, VA treatment records and private treatment records.  

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent a psychological examination in December 2011 and an examination of her knees and hips in December 2011 to assess the current nature and severity of her service-connected disabilities.  The examiners reviewed the claims file, performed physical examinations where necessary and considered the Veteran's subjective complaints.  The examination reports provide the medical information needed to address the rating criteria relevant to the appeal.  

The Board acknowledges that the Veteran has not had a VA examination in connection with her claim for service connection for a sleep disorder and that the VA examination of her knees was focused on her increased rating for a right knee disability.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no evidence of a current sleep disorder; the evidence suggests the Veteran has insomnia and trouble falling and staying asleep, but, after numerous sleep studies, a sleep disorder was not diagnosed.  In addition, there is no indication that the narrowing of the disc space in the Veteran's left knee is related in any way to service, to include her service-connected disabilities.  Therefore, the Board finds that the duty to provide an examination did not arise in connection with these claims.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including section 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Major depressive disorder is rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9434.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

Under the provisions for rating psychiatric disorders, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

As will be discussed further below, knee disabilities are rated under Diagnostic Codes 5256 - 5263.  DC 5256 relates to ankylosis of the knee.  DC 5257 considers slight, moderate and severe recurrent subluxation or lateral instability.  DC 5258 provides a rating for cartilage, semilunar, dislocated, with frequent episodes of "locking,", pain, and effusion into the joint.  DCs 5260 and 5261 consider limitation of flexion and extension of the leg with possible disability ratings between 0 percent and 50 percent depending on severity.  DC 5262 addresses impairment of the tibia and fibula.  DC 5263 allows a rating for genu recurvatum.  

As will be discussed further below, bursitis, which has been identified in the Veteran's hip, is rated under DC 5019 that is rated on limitation of motion of the affected parts as degenerative arthritis under DC 5003.  Limitation of flexion of the thigh under DC 5252 allows for ratings higher than 10 percent depending on the severity of the limitation.  DC 5253 considers limitation of adduction and rotation.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).



A.  Entitlement to an Increased Rating for Depression

In a January 2009 VA treatment record, the examiner indicated the Veteran was tearful, internalized stressors and demonstrated some OCD traits by arranging, checking and cleaning.  The Veteran indicated some short term memory problems and decreased focus.  A GAF score of 55 was assigned.  In July 2009, a VA treatment record indicated moderate depression and that the Veteran's functional level could be considered "Somewhat Difficult."  A private treatment record in October 2010 noted an assessment of moderate depression.

In a VA treatment record dated December 6, 2010, the Veteran reported panic attacks that occurred on a regular basis; she cried when reporting that while in the military one of her men hanged himself and thinking about it precipitated a panic attack including shortness of breath and chest discomfort.  She indicated that she attempted to overdose on pills 5 months previously and that her husband stopped her.  She reported low energy and problems with her memory, especially at work.   

In a May 2011 VA treatment record, it was indicated the Veteran could not perform all the duties of her job, that she was feeling the need to avoid people and that she felt less anxiety at home in her bedroom. She was rocking back and forth during the treatment session and when asked, she told the examiner it was a way of soothing herself.  In a September 2011 VA treatment record, it was indicated that the Veteran was no longer working and stayed in bed most of the time. The examiner defined her as "severely depressed" and noted that the Veteran did "not have any desire to do anything."  In a November 2011 statement, the Veteran's husband indicated she was constantly depressed and did not want to leave the bedroom and sometimes indicated she did not want to wake up.  The husband indicated he did all the housework, cooking and cleaning due to his wife's "pain levels and depressive state."

In December 2011, the Veteran underwent a VA examination.  The examiner reviewed the claims file and diagnosed mood disorder with depression and anxiety secondary to chronic pain.  The examiner noted occupational and social impairment with reduced reliability and productivity.  The Veteran indicated she gets along well with her husband except for her anger issues and perfectionism.  She stated she did not have any friendships.  Symptoms described included depressed mood, anxiety, panic attacks that occur weekly or less often, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and obsessional rituals which interfere with routine activities.  The examiner indicated that the Veteran was able to complete normal activities of daily living and is independent.  However, she stayed in her room and did not interact much.  The Veteran's affect was somewhat blunted and mildly depressed and she showed mild psychomotor slowing.  She was well oriented to time, place, person and situation and well groomed.  She reported feeling physically sluggish, unmotivated, indecisive and sad.  She stated she had frequent crying spells, loss of appetite and feelings of worthlessness and reported recurrent suicidal thoughts and reported she attempted suicide in the past.

A private treatment record dated in August 2012 indicated the Veteran began seeking counseling in December 2010.  The psychologist indicated she first presented with depressive symptoms associated with chronic pain.  The examiner stated: "It is clear that the veteran continues to spend most of her time in bed and rarely comes out of her room."  He also indicated she "becomes anxious when things are not exactly where she believes they should be."  The examiner indicated that the Veteran "has no positives in her life to combat the depression or expand the scope of her functional world."  The examiner diagnosed major depressive disorder, obsessive-compulsive disorder and agoraphobia without history of panic disorder.  He stated that "the impact of each disorder on the other is interactional and cannot be meaningfully separated."  He assigned a GAF score of 40 indicating "major impairment in several areas of functioning."  Another August 2012 VA treatment record indicated that the Veteran was experiencing panic attacks and had suicidal ideations.  

At her hearing before the Board in August 2012, the Veteran's husband indicated a recent incident where he had to lock up her pills to prevent her from an overdose; he suggested she go to the hospital, but she declined.

Upon review of the evidence, the Board determines that a staged rating is appropriate and that the Veteran's symptoms appear to have become significantly worse beginning in December 2010.  The first evidence of this is in a December 6, 2010 VA treatment record which indicated panic attacks on a regular basis and suicidal ideation.  She was defined as seriously as opposed to moderately depressed in a September 2011 treatment record.  Some symptoms identified at her December 2011 VA examination fit best within a designation of a 50 percent rating and some create a disability picture that better approximates a 70 percent disability picture.  However, after the VA examination, treatment records continue to indicate worsening symptoms, to include obsessive rituals, suicidal ideations and the assignment for a GAF score of 40 by a private psychologist who had treated the Veteran since December 2010.

The Board concludes that prior to December 6, 2010,  the Veteran's disability picture most nearly approximated a 50 percent disability rating.  On and after December 6, 2010, when VA treatment records show an identifiable worsening in symptoms, the Veteran's disability picture is best approximated by a 70 percent disability rating.  The Board finds that a 100 disability rating is not warranted at any time during the appeal period because total social and occupational impairment was not shown.

B.  Increased Rating for a Right Knee Disability

Pursuant to the Rating Schedule, an evaluation of 10 percent is granted if the record shows recurrent subluxation or lateral instability of the knee which is slight, symptomatic removal of semilunar cartilage, or for flexion limited to 45 degrees or extension limited to 10 degrees.  See Diagnostic Codes 5257, 5259, 5260, 5261.  A higher evaluation of 20 percent is not warranted unless there is evidence of moderate subluxation or lateral instability of the knee or flexion limited to 30 degrees or extension limited to 15 degrees; or, there is cartilage, semilunar, dislocation with frequent episodes of "locking," pain and effusion to the joint.  See Diagnostic Codes 5257, 5258, 5260, 5261.

In January 2009, the Veteran underwent a VA examination.  The examiner reviewed the claims file and diagnosed chondromalacia..  The Veteran reported the pain in her right knee was getting more frequent and that she would have flare-ups with weather changes or when she was on her feet for long periods.  She reported this occurred 2-3 times per week and would last for hours.  The Veteran reported instability, weakness and giving way in the knee.  She indicated she had purchased a knee brace and used it intermittently.  The examiner noted crepitus on motion and mild subluxation of the patellar, but no other knee abnormalities.  Flexion and extension were noted to be normal without pain on motion and no functional loss upon repetitive motion was indicated. 

In December 2011, the Veteran underwent another VA examination.  The examiner reviewed the claims file and performed range of motion testing.  Range of motion in the right knee was flexion to 135 degrees with no objective evidence of pain and extension to 0 degrees with no objective evidence of pain.  It was noted that she had no additional loss of range of motion upon 3 repetitions.  In addition, the examiner did not additional functional loss and no pain or tenderness on palpation.  There was no evidence of instability.  Trace crepitance was noted as well as a light patellar click with extension. A current x-ray indicated minor joints space narrowing without evidence of degenerative joint disease.  The examiner did not identify chondromalgia.

At her hearing before the Board in August 2012, the Veteran indicated her knee was "constantly getting worse" and she experienced stiffness, swelling and giving way.  She indicated her husband often rubbed it to help ease the pain and that prolonged standing caused increased discomfort.

Upon review of the medical and lay evidence of record, the Board finds that the Veteran's disability picture most closely approximates a 10 percent disability rating.  Limitation of motion is not severe enough to warrant a higher rating.  In addition, there is no evidence of additional functional loss upon examination and thus, a higher rating on the basis of functional loss is not for consideration.  The Board recognizes the presence of pain and mild subluxation of the patella and the Veteran's contentions that she experiences stiffness, swelling and giving way.  However, the Rating Schedule compensates for limitation of motion and functional loss caused by other symptoms.  The Board finds that a 10 percent disability rating adequately compensates the Veteran for the discomfort caused by the other symptoms.  There is no evidence of locking, dislocation or effusion which might warrant a higher rating.

C.  Increased Rating for Degenerative Joint Disease of the Right Hip

An evaluation of 10 percent is assigned whenever flexion of the thigh is limited to 45 degrees.  A higher evaluation of 20 percent is not warranted unless flexion of the thigh is limited to 30 degrees.  See Diagnostic Code 5252.  An evaluation of 10 percent is assigned when limitation of abduction is such that legs cannot be crossed. A higher evaluation of 20 percent is not warranted unless abduction is limited beyond 10 degrees.  See Diagnostic Code 5253.

At a VA examination in January 2009, the Veteran reported increasing pain in the right hip.  She indicated the pain would flare-up about twice a week and last for an hour and that this occurred when the weather changes or after prolonged standing.  Deformity, giving way, instability, stiffness, weakness and incoordination were denied.  Range of motion was flexion to 98 degrees, 10 degrees extension, and 45 degrees abduction without evidence of pain on motion.  No additional functional loss was shown.  

At a VA examination in December 2011, the examiner diagnosed right hip bursitis that had resolved without residuals.  Range of motion testing of the hip indicated flexion to 100 degrees with no objective evidence of pain and extension to greater than 5 degrees without objective evidence of pain.  Rotation and abduction were not limited.  In addition, the examiner stated there was no additional loss of range of motion or functional impairment upon 3 repetitions.  The examiner indicated that the limited range of motion in flexion was normal for the Veteran's "body habitus" and "poor physical condition." 

The Board finds than an evaluation of 10 percent is appropriate as it takes into account the pain the Veteran experiences as a result of her hip disability.  A higher evaluation is not warranted because limitation of motion and functional loss are not shown to be as severe as required for a 20 percent rating.

D.  Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's depression, right knee disability and/or right hip disability are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 

Addressing the first step in the analysis, the Board does not find that the evidence indicates that the Veteran has such an exceptional disability picture that the available schedular ratings for her service-connected disabilities are inadequate.  The higher ratings available relating to the Veteran's depression, right knee disability and right hip disability contemplate significantly more serious symptoms, as discussed above.  The evidence of record does not indicate such severe manifestations at any time during the appeals period.  As such, it cannot be said that the available schedular evaluations for any of the disabilities discussed above are inadequate or that they do not contemplate the claimant's level of disability.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.  Service Connection Generally

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 7 1 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 

A. Service connection for a Sleep Disorder

In September 2008, the Veteran received a provisional diagnosis of sleep apnea after her husband explained she snored and her breathing paused during sleep.  It was indicated that "chronic pain, depression, and sleep apnea are likely interrelated."

In a December 2008 VA treatment record, it was noted the Veteran underwent a sleep study in November 2008.  The examiner noted the sleep study was negative for sleep apnea.  The Veteran underwent another sleep study in May 2009.  No significant abnormalities were seen.  The Veteran was seen at a sleep clinic in August 2009, "insomnia (psychological)" was assessed.  It was noted the Veteran had chronic pain and this could exacerbate her sleep problems.  In April 2010, the Veteran was again seen at a sleep clinic and had a sleep study.  No diagnosis was rendered and the examiner indicated it seemed to be "a pretty unremarkable and virtual [sic] normal study."  

In an April 2012, the Veteran indicated to a VA treatment provider she was having trouble sleeping.  The examiner did not make a diagnosis and only recognized "sleep disturbance/insomnia" and indicated that might be related to her depression.

There is no current disability of record that does not appear to be a symptom rather than a separate disability.  There must be a separate and current diagnosis for service connection to be warranted.  The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Here, without a diagnosis of sleep apnea or some other distinct disability, the Board cannot grant service connection.

B.  Service Connection for a left knee disorder 

During service, in March 1999, the Veteran sought treatment for left knee pain.  She indicated a tent pole fell on the knee 3 months previously, but she did not seek treatment at that time.  The examiner identified a small lump below the left knee that the Veteran indicated had been present since the injury. An x-ray was negative for any pathology.  No fracture, dislocation or significant soft tissue swelling was seen.  No follow up treatment appears in the service treatment records to indicate residuals of an injury or an ongoing disease.

Post service VA and private treatment records do not reveal treatment for the left knee.

The Veteran underwent a VA examination in January 2009.  The Veteran did not recall an injury, but stated it gave out sometimes and she experienced daily pain.  X-rays showed no pathology.  The examiner opined that any left knee disorder could not be related to the service-connected right knee or right hip conditions because a left knee condition was not shown to exist.

X-rays taken at a December 2011 VA examination indicated minor joint space narrowing without evidence of degenerative joint disease, bilateral knees, compatible with normal aging.  The examiner reviewed imaging of the left and right knees taken over a number of years and did not find narrowing that was any worse in the left knee than the right.  There was no evidence of a disability that had its onset in service or was caused by or aggravated by another disability.

Here, the Veteran did seek treatment for an injury to the left knee in service; however, the record is devoid of treatment for a left knee disability following service and there is no showing of a chronic disease in service and no indication of continuity of symptomatology from the injury sustained in 1999.

The evidence is not in equipoise as to whether the Veteran's disc space narrowing in the left knee was caused by service or service-connected disabilities rather than more likely being due to normal aging.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a left knee disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

C.  Service Connection for Low Back Disability and a Cervical Spine Disability

The facts relevant to these claims are interrelated and thus, the Board will address them together.

In regard to her low back and cervical spine/neck, at a hearing in June 2010 before a Decision Review Officer (DRO), the Veteran indicated her belief that her service-connected hip and knee disabilities affected her back and she has difficulty with bending, stooping and lifting.  Service treatment records indicate treatment for low back pain in service in 1992 and 1998.  The Veteran contends she has experienced pain since that time.  Currently, the Veteran has mild spondylosis and degenerative disc disease in her lumbar spine. In regard to her cervical spine, there are no notations of concerns during service; however, at the June 2010 DRO hearing, the Veteran indicated that during basic training, she felt a "stinging pull" in her neck.    She denied other injuries or treatment until after service when she started feeling a "crook in [her] neck" and subsequently continual pain that led to surgeries in 2010 and 2011.  The record reflects anterior spurring at C4-5 through C6-7 and mild degenerative disc disease, to include cervical radiculopathy.  See November 2010 CT scan results; March 2011 VA Treatment Record.  An October 2011 private treatment record assessed cervicalgia and cervical spondylosis without myelopathy.

In June 2010, a private treatment provider submitted a letter containing the following opinion: 

As a neuromusculoskelatal specialist I am acutely aware of the biomechanical problems which occur as a person tries to go through the normal activities of daily living with a joint dysfunction.  It creates a stress/strain on the rest of the biomechanical chain resulting in a slow breakdown of function, then the tissue of the connected body parts, causing painful degeneration.

It is my opinion that more likely than not this has occurred to [the Veteran], resulting in the additional degeneration and pain to her cervical and lumbar spine as a result of dysfunctional walking, running, etc., due to her military injuries to her knee and hip.

The Board recognizes the August 2010 VA examiner's opinion that the Veteran's current degenerative disc disease of the lumbar spine is "less likely than not a continuation of her back pain that she had in service" and that the Veteran has not had a VA examination of her cervical spine.  However, the Board finds that the private treatment provider's opinion provides enough evidence to resolve reasonable doubt in the Veteran's favor and grant service connection.

The Board notes that the law requires only that a service-connected disability be as likely the cause of the current disability as any other possible cause.  Based on the evidence of record, the Board cannot definitively conclude that the preponderance of the evidence is against the Veteran's claim.  Therefore, the Board must resolve the benefit of the doubt in the Veteran's favor and grant service connection for a low back disability and a cervical spine disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Prior to December 6, 2010, a disability rating in excess of 50 percent for service-connected depression is denied.

On and after December 6, 2010, a disability rating of 70 percent, but no higher, for service-connected depression is granted, subject to regulations governing the award of monetary benefits. 

A disability rating in excess of 10 percent for service-connected chondromalacia of the right knee is denied.

A disability rating in excess of 10 percent for service-connected degenerative joint disease in the right hip is denied.

Service connection for a sleep disorder is denied.

Service connection for a left knee disability is denied.

Service connection for a low back disability is granted.

Service connection for a cervical spine disability is granted.


REMAND

Reasons for Remand: To provide the Veteran a statement of the case (SOC) pertaining to her claim for service connection for a right ankle disability, to schedule the Veteran for examinations of her right shoulder and bilateral ankles, and to adjudicate inextricably intertwined issues.

As mentioned in the Introduction, the RO denied the Veteran's claim for service connection in July 2006.   In an October 2006 notice of disagreement (NOD) following the RO's July 2006 denial of her claim, the Veteran stated: "In reference to the [Rating Decision] dated July 17, 2006, I disagree with this decision and request a statement of the case."  The RO provided a statement of the case as to the assigned initial ratings for the right knee and right hip disabilities only.  The Board finds that the July 2006 decision did not become final as to the issue of service connection for a right ankle disability and therefore, the Veteran did not need to provide new and material evidence to reopen the claim.  The Veteran's NOD was nonspecific as to which of the July 2006 determinations she wished to appeal and therefore, the Board concludes she wished to disagree with the denial of service connection as well as the initial assigned ratings.  Pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the issue must be remanded to provide the Veteran with a SOC.

Upon review of the claims file, the Board finds that further development is necessary as to the relationship, if any, between the Veteran's service-connected disabilities of the knee and hip and her currently diagnosed ankle disabilities.  In addition, there is evidence that the right shoulder disability may be related to the cervical spine disability.  The Board granted service connection for a cervical spine condition in this decision and therefore, there is a duty to afford the Veteran a VA examination with regard to her right shoulder claim.  In addition, because entitlement to a TDIU is dependent on assessment of the Veteran's service-connected disabilities, the Board considers it inextricably intertwined with the Veteran's claims for service connection and therefore, it must also be remanded and readjudicated after further development is complete.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

In considering the claim for service connection for a right shoulder disability, the Board notes that she began to experience right shoulder pain following a discectomy of her cervical spine in November 2010.  In a June 2012 Disability Questionnaire, an examiner diagnosed right shoulder rotator cuff tendonitis/bursitis and neck pain.  He identified mild AC joint arthritis, but noted that on an MRI in February 2012 degenerative joint disease was not present.

An August 2012 statement from a private treatment provider indicated the Veteran had been seen by various treatment providers with complaints of back, neck and shoulder pain as far back as 1991.  The treatment provider stated his believe that her neck, shoulder and back pain had been longstanding problems both from the Veteran's lay statements and his own review of her medical records.

Currently, there is no medical opinion of record concerning the etiology of the Veteran's shoulder disability.  Since service connection has been granted for a cervical spine disability, the Veteran should be provided an examination of her right shoulder and an examiner should opine as to the current nature and etiology of the disability, to include whether it is at least as likely as not caused by or aggravated by a service connected disability or disabilities.   In addition, the examiner should acknowledge treatment for shoulder pain during service in May 1991.

In regard to service connection for left and right ankle disabilities, service treatment records show complaint of bilateral ankle pain in May 1991 and in September 1996, the Veteran complained of a dull medial ache in her right ankle.  It was noted that the ankle became symptomatic following previous complaints of right hip and knee pain.  The assessment was right ankle pain "unknown."  

Following service, private treatment records show complaints of swelling and pain in both ankles in November and December of 2004.  The Veteran described more than three months gradual onset.  X-rays of both ankles were taken.  Pain was identified and tendonitis, Achilles tendon was diagnosed in both ankles.  Achilles tendonitis is a condition of irritation and inflammation of the large tendon in the back of the ankle.  Currently, there is not enough evidence of record for the Board to determine whether this disability was caused by or aggravated by her service-connected disabilities.  On remand, the Veteran should be afforded a VA examination for her bilateral ankles to determine whether any current disability is related to service or was caused by or aggravated by a service-connected disability.  

As mentioned, the issue of TDIU is inextricably intertwined with the above issues of entitlement to service connection.  A positive decision on one or more of the above service connection claims could have an impact upon the TDIU claim.  As such, it must also be remanded to the RO.  See Henderson, 12 Vet. App. 11, 20; Harris, 1 Vet. App. 180; Parker, 7 Vet. App. 116, 118.

Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with VA treatment records from March 2012 to the present.

2.  Following the above development, schedule the Veteran for VA examinations with appropriate specialists to assess the nature and etiology of any current disabilities of the right shoulder and the bilateral ankles.
 
The claims file, to include the transcript of the August 2012 hearing before the Board and this remand, must be made available to each examiner for review.  

Any testing deemed necessary to provide accurate diagnoses of current disabilities must be administered.

After examination and a review of the claims file, to include the Veteran's service treatment records, VA treatment records, and private treatment records, the examiners are requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current disabilities were incurred in or aggravated by her military service, to include as secondary to her service-connected right knee, right hip, low back and/or cervical spine disabilities.  If any service-connected disabilities contributed to or accelerated the Veteran's current disabilities, each reviewer must state to what extent the disability did so.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

A discussion of the underlying reasons for all opinions expressed must be included in each reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  Issue a SOC with regard to the Veteran's timely October 2006 notice of disagreement with the denial of service connection for a right ankle disability.

4.  Thereafter, the RO/AMC should readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, to include a TDIU, the Veteran and her representative should be provided a supplemental statement of the case. An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


